Citation Nr: 1749433	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine (neck) disorder.  

2.  Entitlement to an initial compensable rating for cataracts.  

3.  Entitlement to an initial compensable rating for sterility/infertility.  

4.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  

5.  Entitlement to a higher disability rating for bilateral hearing loss, in excess of 0 percent prior to November 3, 2008; in excess of 10 percent from November 3, 2008 to December 4, 2009; in excess of 20 percent from December 4, 2009 to December 29, 2010; and in excess of 40 percent from December 29, 2010.  

6.  Entitlement to total disability rating based on individual unemployability due to service-conneced disabilities (TDIU). 



REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1955 to October 1959.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009, January 2013, December 2014, January 2017, and July 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2013, the Veteran and his spouse, in Salt Lake City, Utah, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

The Veteran was initially assigned a noncompensable (0 percent) rating for bilateral hearing loss.  A September 2009 rating decision assigned a 10 percent rating effective November 3, 2008, and a 20 percent rating effective December 4, 2009.  A May 2011 rating decision assigned a 40 percent rating effective December 29, 2010.  Although increased ratings were granted for bilateral hearing loss, the issue remained in appellate status, as the maximum schedular rating had not been assigned for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

This case was previously before the Board in February 2015 and January 2017, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c)(2017).


FINDINGS OF FACT

1.  The Veteran does not have a current cervical spine disability.  

2.  The Veteran has bilateral visual acuity of 20/40 or better.  

3.  The Veteran has sterility but does not have loss of erectile power or penile deformity during the period on appeal.  

4.  The Veteran is service connected for sterility.  

5.  The service-connected bilateral hearing loss manifested Level VII in the right ear and Level VIII in the left ear as of November 13, 2007, and prior to December 12, 2008.  

6.  The service-connected bilateral hearing loss manifested no higher than Level III in the right ear and Level VI in the left ear as of December 12, 2008, and prior to December 4, 2009.  

7.  The service-connected bilateral hearing loss manifested no higher than Level III in the right ear and Level VII in the left ear as of December 4, 2009, and prior to December 29, 2010.  

8.  The service-connected bilateral hearing loss manifested no higher than Level VI in the right ear and Level IX in the left ear as of December 29, 2010, and prior to May 7, 2013.  

9.  The service-connected bilateral hearing loss manifested no higher than Level VI in the right ear and Level X in the left ear as of May 7, 2013.

10.  The Veteran's service-connected disabilities do not preclude substantially gainful employment during the period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for an initial compensable rating for cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.326(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.75, 4.76, 4.79, Diagnostic Codes (DCs) 6027, 6066 (2017).  

3.  The criteria for an initial compensable rating for sterility/infertility have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.115b, DC 7522 (2017).  

4.  The criteria for compensation for loss of use of a creative organ, associated with sterility, have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1114(k), 1155 (West 2014); 38 C.F.R. §§ 3.350(a), 4.7, 4.59 (2017).  

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 40 percent, but no higher, for bilateral hearing loss as of November 13, 2007, and prior to December 12, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.85-4.86, DC 6100 (2017).  

6.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss as of December 12, 2008, and prior to December 4, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.85-4.86, DC 6100 (2017).

7.  The criteria for a disability rating in excess of 20 percent for bilateral hearing loss from December 4, 2009, and prior to December 29, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.85-4.86, DC 6100 (2017).

8.  The criteria for a disability rating in excess of 40 percent for bilateral hearing loss as of December 29, 2010, and prior to May 7, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.85-4.86, DC 6100 (2017).

9.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 50 percent, but no higher, for bilateral hearing loss as of May 7, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.85-4.86, DC 6100 (2017).

10.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

In this case, notice was provided to the Veteran in December 2008, June 2011, and March 2013, prior to the initial adjudication of the hearing loss, TDIU, and neck claims, respectively.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA's and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

In April 2009, prior to adjudication of the claims for service connection for cataracts and sterility, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter that satisfied the duty to notify.  Service connection was granted, and the claims for increased initial ratings are downstream issues.  When the original claim was granted, the notice requirements were fulfilled; no further notice is necessary.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dingess, 19 Vet. App. 473.  

VA satisfied its duty to assist the Veteran in the development of his claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the virtual file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  VA requested records from the Social Security Agency (SSA), but was informed that those records had been destroyed.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with relevant VA examinations in February 2009, December 2009, December 2010, April 2012, May 2013, April 2015, March 2016, April 2017, and June 2017.  For the reasons discussed in more detail below, the Board finds that the VA examinations and opinions are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  

The Veteran testified at a Board hearing in November 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and will proceed to the merits of the appeal.


Service Connection Legal Authority

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has thoroughly reviewed all the evidence in the Veteran's virtual file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Cervical Spine Disorder

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the criteria for service connection for a neck disability have not been met.  The weight of the evidence demonstrates that the Veteran does not have a current cervical spine disability.  

In April 2017, a VA examiner opined that the Veteran does not currently have, nor has he ever had during the period on appeal, a cervical spine disability.  The VA examiner reviewed the Veteran's service treatment records and post-service medical records, and found no complaints, diagnoses, or treatment related to a cervical spine disorder.  The Veteran stated that his neck does not bother him, and that he was confused as to why he was there for his neck.  The Veteran stated that the only problem with his neck is a small subcutaneous lump on the right posterior side which is not painful, and which the examiner explained is not associated with the cervical spine.  In summary, the VA examiner assessed the cervical spine to be normal, and the Veteran did not dispute the finding of normality and no diagnosis.  The Veteran's treatment records are otherwise absent for a diagnosed cervical spine disability.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding a cervical spine disorder during the period on appeal.  Without competent evidence of a diagnosis of a cervical spine disorder, the Board must deny the claim.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Initial Rating of Cataracts

The Veteran contends that he is entitled to an initial compensable rating for cataracts, evaluated under Diagnostic Code 6027.  As the evidence demonstrates a diagnosis of pseudophakia or post-operative with a replacement lens, the bilateral cataract disability is rated based on visual impairment.  See 38 C.F.R. § 4.79, 
DC 6027.  

Eye disabilities with visual impairment are rated based on impairment in visual acuity with correction.  See 38 C.F.R. §§ 4.75, 4.76.  Impairment of central visual acuity warrants a zero percent, or noncompensable, rating when the vision in both eyes is 20/40 (6/12) or better.  38 C.F.R. § 4.79, DC 6066.  A ten percent rating is provided for vision in one eye of 20/50 (6/15) and vision in the other of 20/40 (6/12) or 20/50 (6/15) or vision in one eye of 20/70 (6/21) or 20/100 (6/30) with vision in the other of 20/40 (6/12).  Id.  

The competent and probative evidence demonstrates bilateral visual acuity of 20/40 or better with correction.  A May 2013 eye examination indicated uncorrected distance of 20/40 bilaterally and corrected distance of 20/40 bilaterally, with no complaints of physical ocular symptoms, headaches or double vision, visual floaters or light flashes, or blurry or uncomfortable vision.  

An April 2017 VA examination reflects uncorrected distance of 20/40 bilaterally and corrected distance of 20/40 bilaterally.  The exVA aminer found no evidence of anatomical loss, light perception only, extremely poor vision, or blindness of either eye; corneal irregularity that results in severe irregular astigmatism; or double vision.  The VA examiner further stated that there are no visual field defects.  

The Board finds the May 2013 and April 2017 eye examinations to be competent, credible, and highly probative, as they are supported by in-person examinations, medical expertise, scientific testing, and adequate rationales.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding visual acuity warranting a compensable rating.  

The Board considered all potentially applicable diagnostic codes; however, the evidence does not show symptoms or functional impairment that could be rated higher or separately under another diagnostic code.  See 38 C.F.R. § 4.79.  Indeed, when a disorder is listed in the schedule, rating by analogy is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).  

The Veteran's representative requested an extraschedular rating for cataracts.  
Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Director, Compensation Service (Director), upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Director to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence and contentions in the instant appeal do not establish such an exceptional disability picture as to render the schedular criteria inadequate.  As previously noted, the Veteran has denied experiencing physical ocular symptoms, and has not asserted any symptoms that are not contemplated by the schedular rating criteria.  The representative has not identified any specific symptom or functional impairment that is not part of some schedular rating criteria for rating eye disabilities.  Nor does the evidence present such unusual or exceptional circumstances which would render the schedular criteria inadequate.  Accordingly, the Board finds that an exceptional disability picture has not been presented to render the schedular criteria inadequate.  Absent any exceptional factors associated with cataracts, the Board finds that the criteria for assignment of an extraschedular rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Initial Rating for Sterility/Infertility 

The Veteran's sterility/infertility was evaluated under Diagnostic Code 7522 by analogy to erectile dysfunction and assigned an initial noncompensable rating.  Twenty percent is the sole and maximum schedular rating allowed under Diagnostic Code 7522, which requires evidence of deformity with loss of erectile power.  See 38 C.F.R. § 4.115b, DC 7522.  Footnote to Diagnostic Code 7522 provides for review for entitlement to SMC under 38 C.F.R. § 3.350. 

The competent and probative evidence weighs against finding deformity or loss of erectile power during the period on appeal as required for a 20 percent disability rating under DC 7522.  The Veteran has not alleged a penile deformity and has stated that he has been able to obtain and sustain an erection sufficient for intercourse since 2009.  Accordingly, the Board finds that a higher rating is not warranted for sterility under Diagnostic Code 7522.  

The Board considered all potentially applicable diagnostic codes; however, the evidence does not show symptoms or functional impairment that could be rated higher under additional diagnostic codes.  See 38 C.F.R. §§ 4.115a, 4.115b.  The Board recognizes that the Veteran experiences other genitourinary symptoms; however, the competent and probative evidence weighs in favor of finding that those symptoms are associated with his prostate cancer, for which he was denied service connection.  Accordingly, the Veteran is not entitled to a higher or separate rating based on other genitourinary symptoms such as urinary frequency.  

The Board finds that the Veteran is eligible for SMC based on loss of use of a creative organ, as he is currently service connected for sterility associated with varicocele.  See 38 C.F.R. § 3.350(a).  


Increased Rating Legal Criteria

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

An effective date may be assigned during the one-year period prior to the date of the claim for an increased rating if, during that period, it became ascertainable that an increase in disability had occurred.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).  

Increased Rating for Hearing Loss

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.86.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. at 369 (holding that "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

Historically, the Veteran was initially assigned a noncompensable (0 percent) rating for bilateral hearing loss.  On November 3, 2008, VA received a claim for an increased rating for bilateral hearing loss.  A September 2009 rating decision assigned a 10 percent rating effective November 3, 2008, and a 20 percent rating effective December 4, 2009.  A May 2011 rating decision assigned a 40 percent rating effective December 29, 2010.  The Veteran contends that higher ratings for bilateral hearing loss are warranted.  

Rating Hearing Loss from November 13, 2007 to December 12, 2008

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds it is factually ascertainable that the Veteran's bilateral hearing loss increased in severity to 40 percent as of November 13, 2007, which is within one year prior to the November 2, 2008 claim for an increased rating.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2). 

On November 13, 2007, the Veteran was given an audiology examination.  Recorded puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
85
100
110
85
LEFT
45
80
100
105
83

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 64 percent in the left ear.  The Board recognizes that the examination does not specify which word discrimination test used, which implicates VA's duty to clarify private examination reports, in limited instances, in which the missing information is relevant, factual, and objective and where the missing evidence would bear greatly on the probative value of the private examination report.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  However, as the passage of time decreases the likelihood that VA will be able to determine the speech discrimination test used in the November 2007 examination, the Board will give the Veteran the benefit of the doubt and assume that the Maryland CNC test was used.  

The results of the November 2007 audiology examination combine for Roman numeral VII in the right ear and Roman numeral VIII in the left ear using Table VI.  The exceptional hearing patterns of § 4.86 do not apply.  Roman numerals VII and VIII combine for a 40 percent rating using Table VII.  38 C.F.R. § 4.85.  

Accordingly, the Board finds that the Veteran is entitled to a rating of 40 percent, but no higher, for bilateral hearing loss, as of November 13, 2007, and prior to December 12, 2008.  See 38 C.F.R. §§ 4.85-4.86.  The evidence, as just described, weighs against a rating higher than 40 percent.  

Rating Hearing Loss from December 12, 2008 to December 4, 2009

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that Veteran is not entitled to a rating in excess of 10 percent for bilateral hearing loss from December 12, 2008 to December 4, 2009.  

On December 12, 2008, the Veteran was given an audiological examination.  Recorded puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
70
85
100
73
LEFT
55
70
80
95
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  The Board recognizes that the examination does not specify which word discrimination test used; however, as the AOJ relied on the December 2008 examination in assigning a 10 percent rating, the Board will give the Veteran the benefit of the doubt and assume that the Maryland CNC was used. 

The results of the December 2008 audiology examination combine for Roman numeral III in the right ear and Roman numeral III in the left ear in Table VI.  As puretone threshold was 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz in the left ear, the Board considers whether a higher rating is available using Table VIa.  38 C.F.R. § 4.86(a).  Pursuant to Table VIa, Roman numeral VI is assigned for an average puretone threshold of 75 decibels in the left ear.  

Roman numerals III and VI combine for a 10 percent rating using Table VII.  38 C.F.R. § 4.85.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to a disability rating in excess of 10 percent from December 12, 2008 to December 4, 2009.  See 38 C.F.R. §§ 4.85-4.86.

Rating Hearing Loss from December 4, 2009 to December 29, 2010

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that Veteran is not entitled to a rating in excess of 20 percent for bilateral hearing loss from December 4, 2009 to December 29, 2010.  

In February 2009, the Veteran was given an audiological examination.  Recorded puretone thresholds, in decibels, were as follows for bone conduction:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
80
80+
75+
69
LEFT
40
80
80+
75+
69

The puretone thresholds, in decibels, were as follows for air conduction:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
75
90
100
75
LEFT
50
75
90
100
79

The examiner noted that the bone conduction results are a better measurement of the Veteran's hearing loss.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 90 percent in the left ear.  

The results of the February 2009 audiology examination, using either bone conduction or air conduction, combine for Roman numeral III in the right ear and Roman numeral III in the left ear in Table VI.  The exceptional hearing patterns of § 4.86 do not apply.  Roman numerals III and III combine for a 0 percent rating using Table VII.  38 C.F.R. § 4.85.

On December 4, 2009, the Veteran was given an audiological examination.  Recorded puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
80
90
105
81
LEFT
55
75
90
100
81

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.  

The results of the December 2009 audiological examination combine for Roman numeral III in the right ear and Roman numeral III in the left ear in Table VI.  As puretone threshold was 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz in the left ear, the Board considers whether a higher rating is available using Table VIa.  38 C.F.R. § 4.86(a).  Pursuant to Table VIa, Roman numeral VII is assigned for an average puretone threshold of 81 decibels in the left ear.  Roman numerals III and VII combine for a 20 percent rating using Table VII.  38 C.F.R. § 4.85.  

Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to a disability rating in excess of 20 percent from December 4, 2009 to December 29, 2010.  See 38 C.F.R. §§ 4.85-4.86.

Rating Hearing Loss from December 29, 2010 to May 7, 2013

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for bilateral hearing loss as of December 29, 2010, and prior to May 7, 2013.  

On December 29, 2010, the Veteran was given an audiological examination.  Recorded puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
85
95
100
81
LEFT
60
80
85
100
81

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 40 percent in the left ear.  

The results of the December 2010 audiological examination combine for Roman numeral VI in the right ear and Roman numeral IX in the left ear in Table VI.  As puretone threshold was 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz in the left ear, the Board considers whether a higher rating is available using Table VIa.  38 C.F.R. § 4.86(a).  Pursuant to Table VIa, Roman numeral VII is assigned for an average puretone threshold of 81 decibels in the left ear.  Roman numerals VI and IX combine for a 40 percent evaluation in Table VII.  38 C.F.R. § 4.85.  

In April 2012, the Veteran was given an audiological examination.  Recorded puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
85
100
105
84
LEFT
45
75
95
100
79

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.  

The results of the April 2012 audiological examination combine for Roman numeral V in the right ear and Roman numeral V in the left ear in Table VI.  The exceptional hearing patterns of § 4.86 do not apply. Roman numerals V and V combine for a 20 percent evaluation in Table VII.  38 C.F.R. § 4.85.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to a disability rating in excess of 40 percent as of December 29, 2010, and prior to May 7, 2013.  See 
38 C.F.R. §§ 4.85-4.86.

Rating Hearing Loss from May 7, 2013

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that Veteran is entitled to a rating of 50 percent, but no higher, for bilateral hearing loss as of May 7, 2013.  

On May 7, 2013, the Veteran was given an audiological examination.  Recorded puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
75
100
100
79
LEFT
70
70
95
100
84

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 40 percent in the left ear.  The Board recognizes that the examination does not specify which word discrimination test used; however, as the May 2013 examination was conducted by the same audiology group that performed the December 2008 examination relied upon by the AOJ to assign a 10 percent rating, the Board will give the Veteran the benefit of the doubt and assume that the Maryland CNC was used.  

The results of the May 2013 audiological examination combine for Roman numeral VI in the right ear and Roman numeral X in the left ear in Table VI.  As puretone threshold was 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz in the left ear, the Board considers whether a higher rating is available using Table VIa.  38 C.F.R. § 4.86(a).  Pursuant to Table VIa, Roman numeral VIII is assigned for an average puretone threshold of 84 decibels in the left ear.  Roman numerals VI and X combine for a 50 percent rating using Table VII.  38 C.F.R. § 4.85.  

In April 2015, the Veteran was given an audiological examination.  Recorded puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
80
90
100
78
LEFT
70
70
85
100
81

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 54 percent in the left ear.  

The results of the April 2015 audiological examination combine for Roman numeral III in the right ear and Roman numeral VIII in the left ear using Table VI.  As puretone threshold was 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz in the left ear, the Board considers whether a higher rating is available using Table VIa.  38 C.F.R. § 4.86(a).  Pursuant to Table VIa, Roman numeral VII is assigned for an average puretone threshold of 81 decibels in the left ear.  Roman numerals III and VIII combine for a 20 percent evaluation in Table VII.  38 C.F.R. § 4.85.  

In March 2016, the Veteran was given an audiological examination.  Recorded puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
85
90
105
80
LEFT
75
75
95
105
88

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 90 percent in the left ear.  

The results of the March 2016 audiological examination combine for Roman numeral III in the right ear and Roman numeral IV in the left ear using Table VI.  As puretone threshold was 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz in the left ear, the Board considers whether a higher rating is available using Table VIa.  38 C.F.R. § 4.86(a).  Pursuant to Table VIa, Roman numeral VIII is assigned for an average puretone threshold of 88 decibels in the left ear.  Roman numerals III and VIII combine for a 20 percent rating using Table VII.  38 C.F.R. § 4.85.  

Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to a disability rating in excess of 50 percent as May 7, 2013.  See 38 C.F.R. §§ 4.85-4.86.

For the entire rating period on appeal, all possible applicable diagnostic codes have been considered, but the Veteran could not receive a higher disability rating for bilateral hearing loss.  See 38 C.F.R. §§ 4.85-4.86.  Indeed, when a condition is listed in the schedule, rating by analogy is not appropriate.  Copeland, 27 Vet. App. at 336-37.  Staged ratings have been assigned as appropriate.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2017).

The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

Based on a review of all the lay and medical evidence of record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or maintain substantially gainful employment.  

In this case, the Veteran is service connected for bilateral hearing loss (40 percent effective December 29, 2010, and 50 percent effective May 7, 2013, as set forth herein); vertigo (30 percent effective February 5, 2009); tinnitus (10 percent effective August 10, 2004); cataracts (noncompensable); varicocele (noncompensable); sterility (noncompensable); and deviated nasal septum (noncompensable).  

The Veteran reports that he last worked in 1995 when became too disabled to work.  The Veteran's prior work history was in construction, and he reported completing two years of college.  

In April 2012, a VA examination indicates the functional impact of the Veteran's hearing loss as difficulty maintaining a conversation without the use of hearing instruments.  The Veteran reported learning to cope with tinnitus and that it does not seem to have an adverse effect.  At a March 2016 VA examination, the Veteran reported minimal functional impact on the ability to work due to hearing loss and tinnitus.  An audiology note from March 2016 reflects the Veteran's report that hearing aids were working very well.  

A May 2015 VA examination report notes the functional impact of the Veteran's peripheral vestibular condition (vertigo) as preventing him from working at heights or open elevators.  

In December 2010, a VA examiner opined that the Veteran's deviated nasal septum does not impact the ability to work, but noted the Veteran's report that it makes him tired and causes difficulty performing tasks that require alertness.  The examiner noted that the symptoms at that time were minimal.  An April 2012 VA examination reflects the Veteran's statement that his deviated nasal septum makes it difficult to breathe through the nose, which impacts sleep.  

An April 2012 VA examination report indicates the functional impact of the following non-service-connected disabilities: knee, shoulder, and back disorders affect the ability to do physical activities; peripheral neuropathy contributes to imbalance and affects a restful sleep; diabetes mellitus and hyperlipidemia require dietary restrictions; ischemic heart disease and lung condition affect exercise tolerance; prostate condition has caused obstructive symptoms causing need for close proximity to a restroom; spine and knee problems require the use of a cane for standing and ambulation; and headaches decrease concentration in tasks.  

The Board finds the December 2010, April 2012, May 2015, and March 2016 examination reports to be competent, credible, and highly probative, as they are supported by in-person examinations, medical expertise, adequate rationales, and the Veteran's own lay statements.  Based on the competent and credible evidence, the Board finds that the Veteran's service-connected disabilities do not prevent him from securing and maintaining gainful employment.  The impact of the Veteran's hearing loss is greatly reduced through the use of hearing aids, and his vestibular disorder restricts employment only in very limited circumstances-i.e., working at heights.  If the Veteran is unable to work, it is likely due to his non-service-connected disabilities such as neck, back, and shoulder conditions, peripheral neuropathy, and heart and lung conditions, which affect his ability to perform physical labor.  With regard to his unique circumstances, to include his education, work experience, and impairment from service-connected disabilities, the Board finds that the competent and credible evidence weighs against finding the Veteran unemployable by reason his of service-connected disabilities.  In arriving at the 

decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disorder is denied.  

An initial compensable disability rating for cataracts is denied.  

An initial compensable disability rating for sterility/infertility is denied.  

Special monthly compensation for loss of use of a creative organ is granted.  

A disability rating for bilateral hearing loss, of 40 percent, but no higher, from November 13, 2007 to December 12, 2008, is granted; in excess of 10 percent from December 12, 2008 to December 4, 2009 is denied; in excess of 20 percent from December 4, 2009 to December 29, 2010 is denied; in excess of 40 percent from December 29, 2010 to May 7, 2013 is denied; and 50 percent, but no higher, from May 7, 2013, is granted.  

A TDIU is denied. 





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


